*724
ORDER

PER CURIAM.
Movant appeals the judgment denying her Rule 24.035 motion as untimely. The record discloses that on November 18,1996, movant pled guilty to two felony counts and received concurrent sentences of three and five years. She was delivered to the Department of Corrections on December 2,1996. She filed her Rule 24.035 motion on March 28, 1997, more than ninety days after she was delivered to the custody of the Department.
The motion court did not err in dismissing her motion. The court’s judgment is affirmed pursuant to Rule 84.16(b).